DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 5, 9, 10, and 11 have been objected to because the term: “have” should be changed to  “has” as the term “patient” is singular. 

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 1 uses the term “pressing element” and “pressing unit”. A review of the specifications and drawings shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
Pressing Element is interpreted as the part of the piston like element in figure 1 that contacts the body (Figure 1 – Element 3b).
Pressing Unit is interpreted as a part of the piston like element in figure 1 that moves the pressing element (Figure 1 – Element 4) and can be a device such as a motor or compressed air as explained in [0026]. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 6, and 8 – 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20140235962 A1) in view of Sarvazyan (US 20020004630 A1) and further in view of Eberlein et al. (US 20020030682 A1).

Regarding claim 1, Yu teaches an ultrasonic device (Abstract: “An apparatus for volumetric ultrasound imaging of a breast using different modes”), comprising: 
an ultrasonic transducer configured to irradiate focused ultrasound to a body of a patient (Abstract: “….apparatus comprises a negatively pressurized breast imaging cup with integrated ultrasound transducers and an ultrasound coupling mechanism and 
a tenderness level meter (See fig. 1) comprising:
a pressing element that contacts the body surface ([0019]: “The apparatus comprises a breast imaging cup, which has an open end and which comprises (a) an inner breast cup assembly, which comprises (i) a continuous, concave and pliable inner breast cup for placement of a breast to be imaged” – the cup serves the pressing element that contacts the breast/body surface). 
a pressing unit that presses the pressing element against the body surface ([0021]: “, (b) using a source of vacuum to apply negative pressure to the breast” – the source vacuum serves as the pressing unit because it causes the cup to be pressed to the breast due to the vacuum suctioning). 

Yu does not explicitly discuss patient pain perception levels. However, Sarvazyan, in the same field of breast compression devices, teachesa load measuring unit that measures a pressing force exerted on the body surface by the pressing element (Sarvazyan – Abstract: “Detection of nodules is achieved by placing the breast into a mechanical scanning unit comprising of a two-dimensional pressure sensor array and a mobile linear pressure sensor array located opposite to the two-dimensional pressure sensor array” – it is known to one having ordinary skill in the art that pressure sensors are load measuring units”) and 
a pressure recorder for tenderness perception that records the pressing force at which the patient ha[s](Sarvazyan – [0043]: “FIG. 2 shows a detailed cross-sectional view of a portion of device 10 including….pressure sensor element” – it is known to one having ordinary skill in the art that pressure sensors record pressure. Furthermore, the determination of when the patient has pain perception is an intended use limitation and is not recited in such a way as to not place a structural limitation on the pressure recorder2) 

It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Yu with Sarvazyan to include pressure sensors such that the data from the sensors can be analyzed to detect presence of lesions suspicious for cancer or other breast pathologies in the breast and provide means for computerized three-dimensional mechanical imaging of the breast (Sarvazyan – Abstract).


Yu does not explicitly discuss patient pain perception levels. However, Eberlien, in the same field of patient pain reduction devices, teaches the tracking of patient pain perception ([0048]: “According to one aspect of the invention, pain information is graphically played back to the user, a physician or a health care professional. FIG. 8, shows one frame 802 of a time-sequenced set of images that may show how pain has migrated or spread. The time-sequenced images can be generated by a replay generator function 120 (FIG. 1) that displays dynamic changes in the pain over a period of time.”) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Yu with Eberlien to include a pain perception indication or display such that health care professionals can track the location and intensity of a patient's pain over the  course of a procedure (See Eberlien Abstract).

Regarding claim 2, Yu teaches wherein the tenderness level meter comprises a moving portion that moves the pressing element to a position for contact with a first surface of the body and to a position away from the first surface ([0026]: “Also shown is a vacuum suction tube for application of negative pressure to the space between the outer breast cup and the inner breast cup” – The vacuum suctioning tube serves as the moving portion as it moves the cups to the breast).  

Regarding claim 4, Yu teaches wherein the ultrasonic transducer comprises a single ultrasound emitter or a plurality of ultrasound emitters located on the second surface ([0019]: “(ii) a plurality of ultrasound transducers” – it is known to one having ordinary skill in the art that an ultrasound transducer emits ultrasonic waves from a surface. The surface in contact with the inner cup touching the breast in this case is being interpreted as the second surface). 

Regarding claim 5, Yu in view of Eberlien teaches wherein the tenderness level meter comprises a pain notification unit that notifies others of pain the patient ha[s](Eberlien – [0048]: “According to one aspect of the invention, pain information is graphically played back to the user, a physician or a health care professional. FIG. 8, shows one frame 802 of a time-sequenced set of images that may show how pain has migrated or spread. The time-sequenced images can be generated by a replay generator function 120 (FIG. 1) that displays dynamic changes in the pain over a period of time.”) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Yu with Eberlien to include a pain perception indication or display to allow the health care professionals to visually see what area the pain is coming from and correct it during the course of the procedure in order to reduce patient pain levels and make the procedure more bearable (See Eberlien Abstract and Fig. 4).

Regarding claim 6, Yu in view of Sarvazyan  teaches wherein the tenderness level meter comprises a pressing stop portion that causes the pressing unit to stop pressing the pressing element (Sarvazyan - [0043]: “Vertical linear actuator 21 and air bag 22 control the level of breast compression by means of elevating or lowering horizontal linear actuator 23 connected to slider (not shown) of vertical linear actuator 21 and by inflating air bag 22” – the vertical linear actuator serves as the pressing stop portion as it controls how much the breast is compressed by the slider by either moving the slider or stopping the movement of the slider). ). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify Yu with Sarvazyan to an actuator that serves as the stopping mechanism in order to control the degree of compression of the breast and reduce any redundant patient pain (Sarvazyan – Abstract).
Regarding claims 9 – 11, Yu in view of Eberlein teaches wherein the tenderness level meter comprises a pain notification unit that notifies others of pain the patient ha[s](Eberlein – [0048]: “According to one aspect of the invention, pain information is graphically played back to the user, a physician or a health care professional. FIG. 8, shows one frame 802 of a time-sequenced set of images that may show how pain has migrated or spread. The time-sequenced images can be generated by a replay generator function 120 (FIG. 1) that displays dynamic changes in the pain over a period of time.”) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Yu with Eberlein to include a pain perception indication or display to allow the health care professionals to visually see what area the pain is coming from and correct it during the course of the procedure in order to reduce patient pain levels and make the procedure more bearable (See Eberlein Abstract and Fig. 4).
Regarding claims 12 – 15, Yu as modified teaches wherein the tenderness level meter comprises a pressing stop portion that causes the pressing unit to stop pressing the pressing element (Sarvazyan - [0043]: “Vertical linear actuator 21 and air bag 22 control the level of breast compression by means of elevating or lowering horizontal linear actuator 23 connected to slider (not shown) of vertical linear actuator 21 and by inflating air bag 22” – the vertical linear actuator serves as the pressing stop portion as it controls how much the breast is compressed by the slider by either moving the slider or stopping the movement of the slider). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify Yu with Sarvazyan to an actuator that serves as the stopping mechanism in order to control the degree of compression of the breast and reduce any redundant patient pain (Sarvazyan – Abstract).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20140235962 A1) in view of Sarvazyan (US 20020004630 A1) and  Eberlein et al. (US 20020030682 A1), as applied to claims 1 and 2, and further in view of Wang (US 9242121 B2).

Regarding claims 3 and 7, Yu teaches wherein the pressing element is shaped in a rod (Yu - [0025]: “Also shown is a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged, a spring pusher that pushes the ultrasound transducer stem to the innermost position (i.e., the outer surface of the inner breast cup)”). 
Yu does not teach the ultrasonic transducer comprises a second surface opposed to an irradiation target and comprises a through hole opening in the second surface  the pressing element is located in the through hole and is movable through the through hole. 

However, Wang in the same field of ultrasound diagnostic devices teaches the ultrasonic transducer comprises a second surface opposed to an irradiation target (Wang - Column 12: Lines 10 – 18:  “(25) In this embodiment, the truncated spherical cavity 12 can be formed by one ultrasonic emitting unit 1 (as shown in FIG. 3), and in order to simplify the manufacturing process, it can be formed by joining a plurality of ultrasonic emitting units together (as shown in FIG. 4))” – the second surface is interpreted as the inner surface of the ultrasound unit)
and comprises a through hole opening in the second surface (Wang - Column 12 – Lines 10  15: “The hole 20 can be opened in the crown shaped spherical cavity 11”- See Fig. 4), and 
the pressing element is located in the through hole (Yu - [0025]: “Also shown is a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged, a spring pusher that pushes the ultrasound transducer stem to the innermost position (i.e., the outer surface of the inner breast cup)” and Wang - Column 12 – Lines 10  15: “The hole 20 can be opened in the crown shaped spherical cavity 11”- The combination of Yu and Wang would allow for the spring pusher of Yu to be pushed into the hole of Wang)  ; 
and is movable through the through hole (Yu - [0025]: “Also shown is a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged, a spring pusher that pushes the ultrasound transducer stem to the innermost position (i.e., the outer surface of the inner breast cup)” and Wang - Column 12 – Lines 10  15: “The hole 20 can be opened in the crown shaped spherical cavity 11”- The combination of Yu and Wang would allow for the spring pusher of Yu to be pushed into the hole of Wang. The  use of a spring pusher allows for movement into the hole dependent on the size of the hole). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date, to modify Yu with Wang as the use of a transducer with a hole would allow for the input of another medical device to allow for simultaneous treatment or imaging (Wang – Column 12: Lines 8 – 16: “In order to conveniently position a target area, monitor treatment process and perform efficacy evaluation in time, in this embodiment, as shown in FIGS. 3 and 4, a hole 20 to be passed through by an image monitoring device is opened in the truncated spherical cavity 12, or the hole 20 can be opened in the crown shaped spherical cavity 11”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
        
        2 See MPEP § 2114(II).